Citation Nr: 0100464	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-15 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to an increased evaluation for traumatic 
encephalopathy, currently rated as 30 percent disabling.

Entitlement to an increased evaluation for a dental 
disability, currently rated as 30 percent disabling.

Entitlement to an increased evaluation for facial scars, 
currently rated as 30 percent disabling.

Entitlement to an increased (compensable) evaluation for 
scars of the left wrist and hand, and legs.

Entitlement to an increased (compensable) evaluation for 
residuals of fracture of symphysis of the chin.

Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the 1st and 2nd metacarpals of the 
left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied increased 
evaluations for the conditions listed on the first page of 
this decision.  The issues of entitlement to an increased 
evaluation for traumatic encephalopathy and entitlement to an 
increased (compensable) evaluation for residuals of fracture 
of the 1st and 2nd metacarpals of the left hand will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran's dental condition is manifested primarily by 
history of fractures of the condyles with medial displacement 
of both condyles and dislocation of the TMJ's 
(temporomandibular joints); limitation of TMJ articulation to 
10 millimeters or less is not shown.

2.  The facial scars are manifested primarily by scars of the 
head, neck, and face that produce marked and unsightly 
deformity of the chin area; marked discoloration, color 
contrast or the like with tissue loss and cicatrization or 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement is 
not found.

3.  The scars of the left wrist and hand, and legs are not 
poorly nourished with repeated ulceration, not painful, and 
do not affect the motion of a body part.

4.  The residuals of fracture of the symphysis of the chin do 
not produce functional impairment that has not been 
considered in the evaluation of the facial scars and dental 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
dental disability manifested by loss of condyloid process 
with masticatory impairment are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.150, Codes 9905, 
9908 (2000).

2.  The criteria for a rating in excess of 30 percent for 
facial scars are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Code 7800 (2000).

3.  The criteria for a compensable rating for scars of the 
left hand and wrist, and legs are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Codes 
7803, 7804, 7805 (2000).

4.  The criteria for a compensable rating for residuals of 
fracture of symphysis of chin are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 
4.118, Code 7800, 4.150, Code 9904 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations for Dental Disability and Residuals 
of Fracture of Symphysis of Chin

A.  Factual Background

The veteran had active service from December 1953 to December 
1955.

Service medical records show that the veteran sustained 
injuries in an automobile accident in February 1955.  Reports 
of hospitalization in February 1955 show that he underwent a 
tracheotomy and bilateral transtemporal trephination with 
drainage of left subdural hygroma.  The diagnoses on a report 
of hospitalization in February 1955 were cerebral contusion 
and edema, fracture of skull, multiple fractures of mandible, 
fractures of the metacarpal and carpal bones of the left 
hand, and multiple contusions, lacerations and abrasions.  
Service medical records also show that he underwent open 
reduction of the right temporal mandibular joint, trans 
osseous wiring, submandibular approach; and open reduction of 
fracture, fixation with nonabsorbable material of 2 heavy 
Kirschner wires.

The veteran underwent VA medical examinations in March 1956, 
including a dental examination.  The report of the dental 
examination notes a history of bilateral fracture of the 
mandibular condyles and fracture of the symphysis with the 
loss of teeth numbers 23 through 26 inclusive in an 
automobile accident in service.  He complained of limited 
masticatory function because he could not open his mouth as 
he did before the automobile accident.  He complained of 
sensitivity of an upper molar that had an alloy filling; and 
of slight paresthesia of the lower lip, right and left sides, 
that extended over the entire chin and both jaws.  There were 
2 horizontal scars on the chin, a large keloidal scar of the 
left chin below the left commissure of the mouth, and another 
surgical scar along the angle of the right mandible.  There 
was a tracheotomy scar immediately below the larynx and a 
scar of the upper left lip.  The left lip was left somewhat 
raised and hardened that caused an asymmetry of the upper 
lip.  Because of the scar tissue, the upper left lip drooped 
much lower than the upper right lip.  These scars were 
moderately disfiguring.  The left condyle could not be 
palpated on vertical opening of the mouth, indication of a 
displacement of the condyle, medially.  The right condyle 
could be palpated slightly on vertical opening.  Clinical 
palpation revealed that the angle of the right mandible had 
been displaced medially and distally and the displacement 
rendered a tapering face on the right side.  The angle of the 
left mandible was evidently in its normal position and that 
gave a more square appearance to the face on the left side.  
The vertical opening of the mouth was limited to 1.5 
centimeters and there was very little protrusive movement, 
only slight right lateral movement, and left lateral movement 
could not be demonstrated.  Although the vertical opening was 
1.5 centimeters in the anterior region, there was not the 
expected equivalent opening in the molar area.  The space 
formerly occupied by the 4 lower incisors, numbers 23 through 
26 inclusive, was now only 12 millimeters and it would be 
possible to replace this edentulous area with only 3 teeth.  
The limitation of the masticatory function was moderate.  X-
rays of the mandibles and TMJ's revealed there had been 
bilateral osteotomies of the necks of the condylar processes 
of the right and left mandibles.  There was considerable 
deformity, atrophy, medial tilting, and overriding of the 
condyles proper with practically complete and permanent 
dislocation of both TMJ's.  A loop metallic suture was noted 
holding the deformed right condyle to the neck of the 
condylar process.  The mandibular rami, bodies, and symphysis 
appeared within normal limits.  

The impressions at the above examination were residuals of 
bilateral osteotomies of the necks of condylar processes of 
both mandibles with chronic dislocation of the TMJ's, medial 
displacement and atrophy of the condyles proper.  The 
diagnoses were residual facial scars and asymmetry of the 
face that were moderately disfiguring, bilateral fracture of 
the condyles with medial displacement of both condyles, and 
old fracture of the symphysis that had healed.

A May 1956 RO rating decision, in part, granted service 
connection for loss of condyloid process of mandible, 
bilateral, with loss of masticatory function.  A 30 percent 
rating was assigned for this condition under diagnostic code 
9908, effective from December 1955.  Service connection was 
also granted for residuals of fracture of symphysis of chin 
and a zero percent evaluation was assigned for this condition 
in conjunction with scars of the left wrist and hand, and 
legs, and residuals of fractures of metacarpals of the 1st 
and 2nd fingers of the left hand, effective from December 
1955.  These ratings remained unchanged, but a subsequent RO 
rating decision assigned separate zero percent evaluations 
for the scars of the left wrist and hand, and legs; residuals 
of fracture of symphysis of chin; and residuals of fractures 
of metacarpals of the 1st and 2nd fingers of the left hand.  
The zero percent ratings were all effective from December 
1955.


VA medical records show that the veteran was treated and 
evaluated for various conditions in the 1990's and 2000.  The 
more salient medical reports with regard to the claims being 
considered in this appeal will be discussed in the 
appropriate sections of this decision.

The veteran underwent a VA dental examination in August 1997.  
He was wearing a serviceable full upper denture and a partial 
lower denture.  He had no caries.  He had an anterior lower 
fixed bridge that was serviceable and there was calculus 
noted in the lower dentition.  The diagnosis was gingivitis 
secondary to calculus accumulation.  

VA dental reports of the veteran's treatment in the 1990's 
and 2000 show treatment primarily for non-service-connected 
dental conditions.

The veteran testified before the undersigned sitting at the 
RO in October 2000.  His testimony was to the effect that his 
dental condition and residuals of fracture of symphysis of 
the chin were more severe than currently rated.  His 
representative requested current VA dental and medical 
examinations to determine the severity of the conditions 
being considered in this appeal.


B.  Legal Analysis

The Board notes the request from the representative for 
current medical and dental examinations to determine the 
severity of the conditions being considered in this appeal, 
but the Board finds that all relevant evidence, including 
medical and dental examinations of the veteran, has been 
obtained with regard to the veteran's claims discussed in 
sections I and II of this decision.  Moreover, it is not 
alleged that there has been an increase in the relevant 
manifestations of the dental disabilities or the scars.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of those 
claims.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters or of limitation of the range of inter-
incisal motion from 31 to 40 millimeters.  A 20 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150, 
Code 9905.

Loss of the condyloid process, on one or both sides, warrants 
a 30 percent evaluation.  38 C.F.R. § 4.150, Code 9908.  

The RO assigned a 30 percent evaluation under diagnostic code 
9908 for loss of the condyloid process based on the veteran's 
bilateral fracture of the condyles with medial displacement 
of the condyles and dislocation of TMJ's, and this is the 
maximum schedular evaluation for this condition under 
diagnostic code 9908.  Since this is the maximum schedular 
rating for this condition under diagnostic code the 
representative at the hearing in October 2000 suggested that 
the Board consider granting a higher rating for this 
condition on an extraschedular basis.  The Board does not 
have jurisdiction to adjudicate this claim under 38 C.F.R. 
§ 3.321 in the first instance.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  VA's General Counsel has held that the question 
of entitlement to an extraschedular rating is not 
inextricably intertwined with the question of entitlement to 
a higher schedular rating, and that the proper method of 
returning the case to the RO for further action is by remand 
rather than referral.  VAOPGCPREC 6-96.  Accordingly, this 
question is remanded in the final section of this decision.  
The Board finds that a higher rating for this dental 
condition may potentially be granted under diagnostic code 
9905 if there is sufficient limitation of motion of the TMJ 
to support such an evaluation.  Moreover, the records show 
that the condyles were damaged, not lost, so rating on the 
basis of impaired function is desirable.  Under the 
circumstances, the Board will consider entitlement to a 
higher rating for this condition under diagnostic code 9905 
rather than on an extraschedular basis.

The veteran testified to the effect that this condition is 
more severe than currently rated.  The objective medical 
evidence, however, does not show limitation of the TMJ to 10 
millimeters (1 centimeter) or less to support the assignment 
of a 40 percent evaluation for this condition under 
diagnostic code 9905 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with functional 
impairment due to pain, weakness, incoordination or 
fatigability that must be required when considering the 
functional impairment of a joint as held by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
the dental condition manifested by loss of the condyloid 
process with loss of masticatory function.  Hence, this claim 
is denied.

With regard to the claim for a compensable evaluation for the 
residuals of fracture of symphysis of the chin, any 
limitation of motion of the TMJ caused by this condition has 
been considered in the evaluation of the dental condition 
manifested by loss of condyloid process with loss of 
masticatory function .  This manifestation may not be 
considered again in the evaluation of the residuals of 
fracture of symphysis of the chin without violation of the 
rule against the pyramiding of disabilities evaluations.  
38 C.F.R. § 4.14 (2000).  Similarly, while the residuals of 
the fracture of symphysis of the chin include facial 
scarring, this manifestation will be considered in the 
evaluation of the facial scars discussed in section II of 
this decision and may not be again considered in the 
evaluation of the condition considered here.  Nor does the 
evidence reveal other impairment caused by the residuals of 
fracture of symphysis of the chin.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the claim for a compensable rating 
for residuals of fracture of symphysis of the chin.  Hence, 
this claim is denied.


II.  Increased Evaluations for Facial Scars and Scars of the 
Left Wrist and Hand, and Legs

A.  Factual Background

The veteran underwent an orthopedic and surgical evaluation 
at a VA medical facility in March 1956.  The diagnoses were 
multiple facial scars, residuals of acne vulgaris; facial 
scars, residuals of lacerations and surgery, asymptomatic, 
disfiguring mild to moderate; scars of the left wrist and 
hand, and both legs, residuals of lacerations, asymptomatic; 
fractures of the first and second metacarpals, healed, and 
dislocation on carpo/metacarpal joints of the 2nd and 3rd 
fingers of the left hand, no orthopedic residuals; scars of 
the scalp, operative, non-disfiguring, asymptomatic; 
fractures of skull, basal, from history, healed; trephine 
holes, skull, temporal area, bilateral, from history; and 
scar, anterior neck, secondary to tracheotomy, asymptomatic.


The May 1956 RO rating decision, in part, granted service 
connection for facial scars and assigned a 30 percent rating 
for this condition under diagnostic code 7800, effective from 
December 1955.  Service connection was also granted for scars 
of the left wrist and hand, and legs, and assigned a 
zero percent evaluation, effective from December 1955 as 
noted in section I of this decision.

A summary of the veteran's VA hospitalization from October to 
November 1956 shows that he underwent excision of disfiguring 
scar of angle of the left lower lip and fulguration of 
multiple verrucous lesions of both hands.  The diagnoses were 
disfiguring scar, angle of left lip; and multiple verrucous 
lesions of both hands.

A summary of the veteran's VA hospitalization from August to 
September 1957 shows that he underwent Z-plasty of the lower 
lip.  The diagnosis was post-traumatic scar contracture of 
the left lower lip.

The veteran underwent a VA skin examination in August 1997.  
He complained of a deformed mouth due to scars that was 
confirmed with color photographs.  There was a surgical scar 
on the right temporal area that was deep into the skull, and 
mobile and nontender; there was a surgical scar on the left 
temporal area that was deep into the skull, and manifested by 
a tiny deficit of the skull bone; there was a traumatic scar 
on the dorsum of the left hand that was deep into the skin, 
and mobile and nontender; there was a linear, surgical scar 
on the right side of the neck that was deep into the muscle, 
partially adherent, and nontender; there were curved scars on 
the lower lip on the left side as a result of plastic surgery 
that was deep into muscle, adherent, and mildly twisted to 
the right; there was a tracheotomy scar at the suprasternal 
area that was depressed and adherent; and there was a 
surgical scar on the lateral side of the left ankle that was 
faint and deep into the skin, and mobile and nontender.  The 
scars were not ulcerative or painful, and did not affect the 
motion of any body parts.

The veteran testified at a hearing before the undersigned in 
October 2000.  His testimony was to the effect that his 
facial scars were disfiguring and that he had painful scars.


B.  Legal Analysis

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  A 50 percent evaluation requires that such 
scarring result in complete or exceptionally repugnant 
deformity of one side of the face or in marked or repugnant 
bilateral disfigurement.  The 30 percent evaluation may be 
increased to 50 percent or the 50 percent evaluation may be 
increased to 80 percent if there is marked discoloration, 
color contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.

With regard to the facial scars, the evidence shows that the 
veteran has scars of the head, neck, and face that produce 
marked and unsightly deformity of the chin area as reported 
by the veteran at the hearing in 2000.  The evidence, 
however, which includes August 1997 color slides as well as 
personal observation by the undersigned at the hearing, does 
not show complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement or other symptomatology of these scars to 
support the assignment of a 50 percent for the facial scars 
under diagnostic code 7800.

With regard to the scars of the left wrist and hand, and 
legs, a compensable evaluation for scars (other than burn 
scars or disfiguring scars of the head, face or neck) 
requires that they be poorly nourished, with repeated 
ulceration (10 percent); that they be tender and painful on 
objective demonstration (10 percent) or that they produce 
limitation of function of the body part which they affect 
(10 percent).  38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The medical evidence does not reveal that the scars of the 
left wrist and hand, and legs are poorly nourished with 
repeated ulceration, painful or affect the motion of a body 
part.  While the veteran's testimony is to the effect that 
these scars are painful, the medical evidence reveals that 
these scars are essentially asymptomatic.  The report of the 
veteran's neurological examination in August 1997 indicates 
the presence of neurological deficits of the left lower 
extremity related to fracture, but the scar of the left leg 
found on his skin examination at that time is not related to 
fracture in service.  Separate zero percent evaluations may 
be assigned for each of these scars under the above noted 
criteria, but the evidence does not support the assignment of 
compensable evaluations for any of these scars.

The preponderance of the evidence is against the claims for 
higher ratings for facial scars and scars of the left wrist 
and hand, and legs, and these claims are denied.  Since the 
preponderance of the evidence is against these claims and the 
claims for increased evaluations for a dental disability and 
residuals of fracture of symphysis of the chin, the benefit 
of the doubt doctrine is not for application with regard to 
these matters.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for a dental condition manifested by 
loss of the condyloid process with loss of masticatory 
function is denied.

An increased evaluation for facial scars is denied.

An increased (compensable) evaluation for scars of the left 
wrist and hand, and legs is denied.

An increased (compensable) evaluation for residuals of 
fracture of symphysis of the chin is denied.

REMAND

The evidence indicates that the veteran's traumatic 
encephalopathy is manifested primarily by psychiatric 
problems due to dementia from brain trauma rather than 
neurological deficits.  The Board notes that the record does 
not contain a report of psychiatric examination of the 
veteran with a GAF (global assessment of functioning).  The 
duty to assist the veteran in the development of his claim 
for a higher rating for this condition includes providing a 
thorough and contemporaneous psychiatric examination that 
takes into account prior medical evaluations and treatment.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The report of the veteran's VA neurological examination in 
August 1997 indicates the presence of neurological deficits 
in the left upper extremity reportedly due to fracture.  This 
examination report does not specify the nerve or nerves of 
the left upper extremity that are injured.  Under the 
circumstances, the duty to assist the veteran includes 
providing him with a neurological examination in order to 
determine the severity of the residuals of fractures of the 
1st and 2nd metacarpals of the left hand.  (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).

Finally, as previously noted, the RO must consider an 
extraschedular evaluation for the dental disability currently 
rated under Diagnostic Code 9908.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his dementia due to brain 
trauma and to obtain a GAF.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
him or her and reviewed prior to the 
examination.

2.  The veteran should be scheduled for a 
VA neurological examination in order to 
determine the severity of the residuals 
of fractures of the 1st and 2nd 
metacarpals of the left hand.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should identify the specific 
nerves that produce the neurological 
deficits.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

3.  After the above development, the RO 
should review the claims for an increased 
evaluations for traumatic encephalopathy 
and residuals of fractures of the 1st and 
2nd metacarpals of the left hand, and 
adjudicate the claim for an 
extraschedular evaluation for the dental 
disability.  If any previously denied 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the vetera and his 
representative.  They should be provided 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.  If 
the extraschedular evaluation is denied, 
appellate review may be initiated with a 
notice of disagreement.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 



